Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.8 Participation Agreement for The 2005 Venture Financial Group, Inc. Supplemental Executive Retirement Plan (as amended by virtue of the First Amendment thereto) Participant: Sandra Sager Eligibility Date: The above named Participant is authorized to receive benefits pursuant to the 2005 Venture Financial Group, Inc. Supplemental Executive Retirement Plan (and as amended by virtue of the First Amendment to the 2005 Venture Financial Group, Inc.
